DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-10 in the reply filed on 03/22/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaishi US 2010/0295110 A1.
Regarding claims 1, 4 and 6-10, Takaishi discloses:
A method for fabricating a semiconductor device (Figs. 2 and 3), comprising:
forming a first inter-metal dielectric (IMD) layer (31) on a substrate (21);
forming a first patterned mask (11 para 0047) on the first IMD layer, wherein the first patterned mask comprises a first slot extending along a first direction;
forming a second patterned mask (12 para 0047) on the first patterned mask, wherein the second patterned mask comprises a second slot extending along a second direction and the first slot intersects the second slot to form a third slot (13 para 0048); and 
forming a first metal interconnection (33) in the third slot.
(claim 4) paras 0071 and 0081.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaishi, as applied to claim 1 above, in view of Kim et al. US 2010/0059837 A1.
Regarding claim 2, Takaishi does not disclose:
forming a second IMD layer on the substrate;
forming a second metal interconnection in the second IMD layer;
forming the first IMD layer on the second IMD layer and the second metal interconnection;
forming the first patterned mask on the first IMD layer;
forming the second patterned mask on the first patterned mask;
removing the first IMD layer through the third slot to form a contact hole; and
forming a conductive layer in the contact hole to form the first metal interconnection for electrically connecting the second metal interconnection.
Kim discloses a publication from a similar field of endeavor in which:
forming a second IMD layer (110) on the substrate;
forming a second metal interconnection (111) in the second IMD layer (Figs. 1 in view of Figs. 3 and 5e/5f. Fig. 1 shows the structure of a plurality of stacked plugs (unnumbered) leading to an upper lying MTJ device).
It would have been obvious to one skilled in the art to form the first IMD layer and first metal interconnection of Takaishi on the second IMD layer and the second metal interconnection of Kim in order to provide the overlying MTJ device in higher metal levels thereby providing design flexibility in the memory structure layout.
Regarding claim 3, Takaishi does not disclose:
forming a magnetic tunneling junction (MTJ) stack on the first IMD layer and the first metal interconnection; and patterning the MTJ stack to form a MTJ on the first metal interconnection.
Kim discloses a publication from a similar field of endeavor in which:
forming a magnetic tunneling junction (MTJ) (MTJ) stack on the IMD layer and the metal interconnection; and patterning the MTJ stack to form a MTJ on the first metal interconnection (Figs. 1 in view of Figs. 3 and 5e/5f. Fig. 1 shows the structure of a plurality of stacked plugs (unnumbered) leading to an upper lying MTJ device).
It would have been obvious to one skilled in the art to MTJ of Kim on the first IMD layer and the first metal interconnection of Takaishi as an alternative to the overlying DRAM memory structure taught by Takaishi.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaishi, as applied to claim 1 above, in view of Kosaka US 2012/0028465 A1.
Regarding claim 5, Takaishi does not disclose:
wherein the first patterned mask comprises a metal mask.
Kosaka discloses a publication from a similar field of endeavor in which:
a patterned mask (14,20) comprising a metal mask (Fig. 2; paras 0004 and 0007).
It would have been obvious to one skilled in the art to employ the metal mask of Kosaka as the first patterned mask of Takaishi in order to adjust the etch selectivity of the underlying IMD the metal mask.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894